Opinión concurrente del
Juez Asociado Señor Martín
a la cual se une el Juez Asociado Señor Torres Rigual.
San Juan, Puerto Rico, a 20 de marzo de 1979
El concepto de “vecindad” lo equiparamos al de “unidad municipal” en 1944 en Rodríguez v. Rodríguez, 62 D.P.R. 885, por ser ésa la directriz utilizada en España cuando allá regía la disposición del Código Civil equivalente al Art. 630 del nuestro. Sin embargo, la interpretación que entonces hicimos debe ceder ante las circunstancias de la época en que vivimos. Ya en 1939 España había advertido cuán obsoleto resultaba el antiguo concepto de vecindad en la época moderna, y legisló para reconocer que los no domiciliados en el lugar del otorga-miento de un testamento tenían la capacidad de ser testigos, siempre y cuando asegurasen conocer al testador y el Notario *575conozca a éste y a aquéllos. (1) Manresa, J. M., Comentarios al Código Civil Español, Vol. V, pág. 622, et seq., Madrid, 1972.
En Puerto Rico, desde la vigencia del Código Civil, ha habido fluidez en cuanto a la demarcación geográfica de los municipios. Desde la Ley Foraker de 1900 la Asamblea Legis-lativa ha tenido la facultad de crear, consolidar y reorganizar municipios. Carta Orgánica del 12 de abril de 1900, cap. 191, see. 32, 31 Stat. 83. Tal facultad continuó bajo la Ley Jones de 1917. Carta Orgánica de 1917, cap. 145, Art. 37, 39 Stat. 964. Fue dejada en vigor por la Ley de Relaciones Federales de 3 de julio de 1950, cap. 446, Art. 4, 64 Stat. 319; y luego fue incorporada a la Constitución del Estado Libre Asociado que faculta a la Legislatura para “crear, suprimir, consolidar y reorganizar municipios [y] modificar sus límites territoria-les.” Art. VI, Sec. 1.
La Asamblea Legislativa ha ejercido dicho poder en múl-tiples ocasiones resultando ello en la creación de nuevos mu-nicipios, en la abolición de otros, en la fusión de algunos y en *576la división de varios. En 1902, por ejemplo, a poco tiempo del cambio de soberanía, había 68 municipios que fueron reducidos por ley a 48. Second Annual Report of the Governor of Porto Rico, pág. 58, Washington, 1902. Aquéllos que fue-ron abolidos se incorporaron a los restantes. Luego se reins-talaron en municipios independientes los que habían sido abolidos con los mismos límites territoriales que antes tenían. Ley de 9 de marzo de 1905.
En el eurso del tiempo se han modificado los límites te-rritoriales de varios municipios existentes para crear nuevos municipios. En 1911 se creó el Municipio de Jayuya al sepa-rarse tres barrios del Municipio de Utuado. Ley Núm. 34 del 9 de marzo de 1911. En 1914 se separaron varios poblados de los municipios de Yaueo, Fajardo y Humacao para constituir los de Guánica, Luquillo, Ceiba y Las Piedras. Ley Núm. 9 del 12 de marzo de 1914. En 1917 se separó de Juana Díaz el poblado de Villalba pasando éste a ser un municipio. Ley Núm. 42 del 12 de abril de 1917. En 1927 se constituyó el Municipio de Cataño mediante la segregación de dos barrios del de Bayamón. Ley Núm. 30 del 25 de abril de 1972. En 1951 se fusionaron los Municipios de San Juan y Río Piedras para constituir uno solo denominado San Juan Bautista. Ley Núm. 210 del 4 de mayo de 1951. En 1971 se separó el po-blado de Loíza del Municipio de Canóvanas para formar un nuevo municipio. Ley Núm. 91 del 24 de junio de 1971. En 1971 se creó el Municipio de Florida al separarse dicho po-blado del Municipio de Barceloneta. Ley Núm. 30 del 14 de junio de 1971.
Todos los cambios habidos en los límites territoriales de los municipios según hemos reseñado precedentemente han respondido a necesidades o conveniencias de carácter político o administrativo, y necesariamente han afectado la natura-leza del concepto tradicional de “vecindad”. En la generalidad de los casos una “vecindad” ha pasado a ser más de una “vecindad” o una “vecindad” distinta. Así, por ejemplo, los *577municipios de San Juan y Río Piedras que antes eran dos “vecindades” son ahora una sola. Y, el Municipio de Canó-vanas que era antes una sola vecindad, al dividirse en dos municipios como consecuencia de la segregación del poblado de Loíza para constituir un municipio separado, adquirió el carácter de dos vecindades.
Si insistiéramos en la interpretación que hicimos del Art. 630 en Rodríguez v. Rodríguez, 62 D.P.R. 885 (1944), resultaría paradójico que los vecinos del poblado de Loíza que anteriormente podían utilizarse como testigos en el otorga-miento de un testamento en el municipio de Canóvanas, ya no podrían ser utilizados, por el mero hecho de que se trazara una línea imaginaria separando los habitantes de una y otra vecindad para fines exclusivamente políticos y administra-tivos. Así también, los vecinos de Río Piedras, antes de su anexión a San Juan, no podían ser testigos de un testamento otorgado en San Juan, sin embargo, luego de la anexión que-daron habilitados para serlo, todo ello como consecuencia de una ficción legal desvinculada de la esfera de la testamen-taría.
En un momento de nuestra historia era lógico que el con-cepto de municipio se utilizara como definidor del concepto de vecindad del párrafo 2° del Art. 630 del Código Civil. El pobre estado de nuestras facilidades de comunicación redun-daba en una escasa relación entre las comunidades munici-pios del país por la condición de aislamiento de unas res-pecto a las otras. Puerto Rico contaba, al momento del cam-bio de soberanía, con sólo 284 kilómetros de carreteras. Second Annual Report of the Governor of Porto Rico, pág. 38, Washington, 1902; Coll y Tosté, C., Reseña del Estado Social, Económico e Industrial de la Isla de Puerto Rico al tomar posesión de ella los Estados Unidos, pág. 7, San Juan, 1899. Cada municipio representaba una comunidad cuyo desenvol-vimiento giraba necesariamente en torno al núcleo municipal. Estas comunidades pequeñas se caracterizaban por la intensa *578relación interciudadana con el resultado de que en la genera-lidad de los casos, los comunícipes se conocieran personal-mente. El municipio puertorriqueño, además de ser un cuerpo político y administrativo, era una comunidad de integración social. Con base en esas circunstancias de naturaleza socioeco-nómica, nuestra decisión en Rodríguez, supra, eficazmente ayudaba a garantizar el requisito de conocimiento entre testa-dor, testigos y notario que requiere el Art. 634 del Código Civil, 31 L.P.R.A. sec. 2150, y a facilitar el trámite de inci-dentes futuros que, con respecto al testamento, se suscitaran. Manresa, J. M., Comentarios al Código Civil Español, Tomo V, pág. 639, Madrid, 1972.
Hoy contamos con 7669.6 kilómetros de carreteras— treinta veces el número de kilómetros existentes al comienzo del siglo — y una variada red de comunicaciones que entrela-zan nuestros pueblos. Departamento de Transportación y Obras Públicas, División de Estudios Especiales, Kilómetros de carretera en Puerto Rico por tipo de superficie y sistema administrativo; San Juan, 30 de junio de 1978. La integra-ción de nuestras comunidades es realidad que vivimos cada día. En algunos casos es imposible determinar dónde termina un municipio y dónde comienza el próximo. Las construc-ciones de viviendas se suceden una después de otra en forma ininterrumpida, de suerte que en una “vecindad” pueden coincidir dos o más municipios. Ese es el caso de San Juan, Guaynabo, Cataño y Bayamón por un lado y de San Juan y Carolina por otro. La creciente movilidad de los habitantes de nuestra isla de los campos a los pueblos, y de los campos y pueblos a las ciudades, ha tenido como consecuencia el que se hayan proliferado en las ciudades núcleos de personas representativas de sus comunidades de origen. También se ha generalizado el que personas que residen en un municipio ten-gan sus trabajos en otros o lleven a cabo actividades comer-ciales, profesionales, culturales y sociales en pueblos distin-tos al que residen. De suerte que sus amigos, conocidos y reía-*579donados se encuentran dispersos a través de toda la Isla de Puerto Rico. Al igual que se mueve la actividad comercial, industrial y social de uno a otro extremo de la isla, testadores y notarios, acuden, según lo requieran sus particulares nece-sidades, a diversos lugares del país en actividades relaciona-das con declaraciones de última voluntad. Es evidente que Puerto Rico se identifica hoy como una sola vecindad para múltiples propósitos, incluyendo el de la actividad testamen-taria.
El devenir del tiempo, y con él la profunda huella del progreso, han causado que nuestra decisión en Rodríguez, supra, carezca hoy de utilidad social y de valor jurídico. El requerimiento de “vecindad” comprendido en el Art. 630 del Código Civil, que una vez equiparamos a “municipalidad”, debe hoy interpretarse en el sentido de que los testigos ins-trumentales que comparezcan en el otorgamiento de un testa-mento sean, sin más, vecinos de nuestra Isla. Lo importante es que se cumpla con el requisito de conocimiento entre tes-tador, testigos y notario del Art. 634 del Código Civil.
—O—

 El presente caso no plantea problema que podamos resolver a base de la conocida clasificación de incapacidad de testigos que distingue entre incapacidades relativas e incapacidades absolutas. Las incapacidades abso-lutas, son las que inhabilitan a una persona para intervenir en cualquier testamento. Son absolutas, entre otras, la de los menores de edad, la de los que no están en su sano juicio y la de los ciegos y totalmente sordos o mudos. Por otra parte, se les llama relativas a las que inhabilitan tan solo para los testamentos en que concurran determinadas circunstancias, afec-tando la incapacidad relativa los no domiciliados en el lugar del otorga-miento, el cónyuge o parientes del notario etc. . . . Así pues el cónyuge del notario es hábil para ser testigo en cualquier testamento pues no adolece de incapacidad natural alguna, excepto en aquellos testamentos que otorgue su consorte. Ahora bien, una vez que concurren las circunstancias que dan lugar a la incapacidad, el efecto es el mismo: la nulidad del testamento por faltar, como expone la opinión del Tribunal, un requisito indispensable en la solemnidad testamentaria. Ver Manresa, J. M., Comentarios al Código Civil Español, Tomo 6, Vol. II, pág. 50 et seq., Madrid, 1973; Puig Brutau, J., Fundamentos de Derecho Civil, Tomo V, Vol. II, pág. 52, Barcelona, 1977. Sin embargo, con la interpretación que hoy adopta el Tribunal del concepto de “vecindad” se resuelve el problema que en casos como el de autos presentaba la incapacidad relativa resultante de no ser domiciliado del lugar del otorgamiento.